229 S.E.2d 839 (1976)
STATE of North Carolina
v.
Nathaniel WILLIAMS.
No. 7619SC554.
Court of Appeals of North Carolina.
December 1, 1976.
*840 Atty. Gen. Rufus L. Edmisten by Special Deputy Atty. Gen. James L. Blackburn, Raleigh, for the State.
Bell & Ogburn by Deane F. Bell and William H. Heafner, Asheboro, for the defendant.
MARTIN, Judge.
Defendant contends the trial court erred in refusing to grant defendant's motion for judgment as of nonsuit at the close of the State's evidence and at the close of all the evidence. In making this argument, the defendant contends in his brief that he should not have been convicted of the crime of second degree rape based solely upon the testimony of the prosecutrix. However, his basic contention is that the evidence was not sufficient to be submitted to the jury.
In State v. Hines, 286 N.C. 377, 381, 211 S.E.2d 201, 203 (1975), the Court stated:
"In passing upon a motion for judgment as of nonsuit, the trial judge must consider all the evidence admitted, whether competent or incompetent, in the light most favorable to the State, giving the State the benefit of every reasonable inference to be drawn from the evidence and considering so much of the defendant's evidence as may be favorable to the State. In considering the motion, the Court is not concerned with the weight of the testimony, or with its truth or falsity, but only with the question of whether there is sufficient evidence for the jury to find that the offense charged has been committed and that defendant committed it." (Citations omitted.)
In viewing the evidence in the light most favorable to the State, as we are therefore required to do, it is clear that the evidence was sufficient to withstand the defendant's motions for nonsuit. The evidence clearly indicates that defendant had carnal knowledge of the prosecutrix by force and against her will. The defendant had attempted to choke prosecutrix, told her how easy it would be to kill her, and held an open knife against her stomach prior to the commission of the rape.
As an additional argument, the defendant also contended that the uncorroborated testimony of the woman should be "clear and convincing" in order to justify a conviction for rape. In this respect he points out certain contradictions and weaknesses in testimony of the prosecutrix and argues that the testimony was insufficient. However, it is well established that any contradictions and inconsistencies, when in the State's evidence, are to be disregarded by this Court in considering a trial court's denial of a motion for judgment as of nonsuit. State v. Price, 280 N.C. 154, 184 S.E.2d 866 (1971).
The record contains plenary evidence of each of the essential elements of the offense charged. The defendant's motion for nonsuit was, therefore, properly overruled.
The defendant had a fair and impartial trial free from prejudicial error.
No error.
BRITT and VAUGHN, JJ., concur.